Case 1:19-cv-00563-KD-B Document 10 Filed 11/26/19 Page 1 of 3                    PageID #: 24




 1
                                  UNITED STATES DISTRICT COURT
 2                           FOR THE SOUTHERN DISTRICT OF ALABAMA
                                       SOUTHERN DIVISION
 3
 4 Susan Drazen, on behalf of herself and all
     others similarly situated,                      Case No. 2:19-cv-00563-KD-B
 5
                    Plaintiff,
 6
                    v.
 7
     GoDaddy.com, LLC,
 8
                    Defendant.
 9
10
11
                                  JOINT STATEMENT OF CASE STATUS
12
            Plaintiff, Susan Drazen, and Defendant, GoDaddy.com, LLC (collectively, the “Parties”),
13
     by and through undersigned counsel, hereby submit this Joint Statement regarding the Parties’
14
     anticipated timeline for filing a Motion for Preliminary Approval in this matter.
15
            1.      On September 30, 2019, the Parties filed a Notice of Settlement, in which they
16
     confirmed that the Parties had reached a settlement of this matter in its entirety. Dkt. No. 7. The
17
     Parties further indicated that they intended to file a Motion for Preliminary Approval of Class
18
     Settlement on or before October 14, 2019. Id.
19
            2.      To effectuate the Parties’ settlement agreement, the Parties are diligently working
20
     to consolidate the actions resolved by this settlement agreement before this Court, to the extent
21
     practicable.   The Parties previously filed a Joint Statement of Case Status in which they
22
     anticipated being able to file a Motion for Preliminary Approval of Class Settlement, and any
23
     necessary associated motions, on or before November 27, 2019. Dkt. No. 9.
24
            3.      Although the Parties continue to work diligently to consolidate the actions resolved
25
     by their settlement agreement before this Court, to the extent practicable, they now anticipate
26
     being able to file a Motion for Preliminary Approval of Class Settlement, and any necessary
27
     associated motions, on or before December 11, 2019. The Parties do not anticipate needing any
28
Case 1:19-cv-00563-KD-B Document 10 Filed 11/26/19 Page 2 of 3          PageID #: 25




 1 additional time beyond this date.
 2
 3                                     Respectfully submitted,

 4 Dated: November 26, 2019                By: s/ Earl P. Underwood, Jr.
                                                EARL P. UNDERWOOD, JR.
 5                                              UNDERWOOD & RIEMER, P.C.
                                                215 S. Section Street
 6                                              Fairhope, Alabama 36532
                                                Tel: (251) 990-5558
 7                                              Email: epunderwood@alalaw.com

 8                                         Attorneys for Plaintiff Susan Drazen

 9
10
                                           By: s/ Paula L. Zecchini (With Express Consent)
11                                              PAULA L. ZECCHINI
                                                (Admitted Pro Hac Vice)
12                                              pzecchini@cozen.com
                                                JEFFREY M. MONHAIT
13                                              (Admitted Pro Hac Vice)
                                                jmonhait@cozen.com
14                                              COZEN O’CONNOR
                                                999 Third Avenue, Suite 1900
15                                              Seattle, WA 98104
                                                Tel: (206) 373-7213
16                                              Fax: (206) 455-8251
17                                         Attorneys for Defendant GoDaddy.com, LLC
18
19
20
21
22
23
24
25
26
27
28
                                       2
Case 1:19-cv-00563-KD-B Document 10 Filed 11/26/19 Page 3 of 3         PageID #: 26




 1
                                CERTIFICATE OF SERVICE
 2
 3         The undersigned hereby certifies, under penalty of perjury under the laws of the

 4 State of Alabama that I electronically filed the foregoing document with the Clerk of the
 5 Court using the CM/ECF system which will send notification of such filing to the
 6 following:
 7
     Paula L. Zecchini (Admitted Pro Hac Vice)
 8 Jeffrey M. Monhait (Admitted Pro Hac Vice)
   COZEN O’CONNOR
 9
   999 Third Avenue, Suite 1900
10 Seattle, WA 98104
   Tel: (206) 340-1000
11 Fax: (206) 621-8783
12 pzecchini@cozen.com
   jmonhait@cozen.com
13
     Counsel for Defendant GoDaddy.com, LLC
14
15         SIGNED AND DATED this 26th day of November, 2019 at Fairhope, AL.

16
                                                 s/ Earl P Underwood, Jr.
17                                                 EARL P. UNDERWOOD, Jr:
18
19
20
21
22
23
24
25
26
27
28
                                            3
